Title: From Benjamin Franklin to Thomas Mifflin, 16 June 1784
From: Franklin, Benjamin
To: Mifflin, Thomas



Sir,
Passy, June 16. 1784

My Letter by Mr Jay acquainted your Excellency that the Ratifications of the Definitive Treaty were exchanged. A Copy of the British Part was also sent by him.
Mr Hartley remained here expecting Instructions to treat with us on the Subject of Commerce. The Bustle attending a new Election & Meeting of Parliament he imagined might occasion the long Delay of those Instructions. He now thinks that

the Affair of American Trade being under the Consideration of Parliament, it is probable, no Treaty will be propos’d till the Result is known.— Mr Jay who sail’d for America the 1st Inst. from Dover and who saw there several of our Friends from London before his Departure, and Mr Laurens who left London the 6th. to go in the Falmouth Packet, will be able to give you more perfect Informations than I can, of what may be expected as the Determination of the British Government respecting our Intercourse with their Islands; and therefore I omit my Conjectures; only mentioning that from various Circumstances there seems to be some lurking Remains of ill-Humour there, and of Resentment against us, which only wants a favourable Opportunity to manifest itself.— This makes it more necessary for us to be upon our guard & prepared for Events that a Change in the Affairs of Europe may produce, its Tranquility depending perhaps on the Life of one Man, and it being impossible to foresee in what Situation a new Arrangement of its various Interests may place us.— Ours will be respected in proportion to the apparent Solidity of our Government, the Support of our Credit, the Maintenance of a good Understanding with our Friends, and our Readiness for Defence. All which I persuade myself will be taken care of.
Inclose I send a Copy of a Letter from Mr Hartley to me, respecting some suppos’d Defects in the Ratification, together with my Answer which he has transmitted to London. The Objections appear’d to me trivial, and absurd; but I thought it prudent to treat them with as much Decency as I could, lest the ill Temper should be augmented, which might be particularly inconvenient while the Commerce was under Consideration.— There has not yet been time for Mr Hartley to hear whether my Answer has been satisfactory, or whether the Ministers will still insist on my sending for an amended Copy from America as they proposed.—
I do not perceive the least Diminution in the good Disposition of this Court towards us; and I hope care will be taken to preserve it.

The Marquis de la Fayette who will have the honour of delivering this to you, has ever since his Arrival in Europe been very industrious in his Endeavours to serve us and promote our Interests, and has been of great Use on several Occasions. I should wish the Congress might think fit to express in some proper Manner their Sense of his Merit.
My Malady prevents my going to Versailles, as I cannot bear a Carriage upon Pavement; but my Grandson, goes regularly on Court days to supply my Place, and is well receiv’d there.
The last Letters I have had the honour of receiving from you are of the 14th of January.—
With great Respect, I am, Sir, Your Excellency’s

His Excellency Thos Mifflin Esqr President of Congress

